DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-26 and 28-34 directed to a suture anchoring system and a method of fixing a suture anchor non-elected without traverse.  Accordingly, claims 19-26 and 28-34 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19-26 and 28-34: canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1-13 and 15-18, the closest prior art of Bramlet et al. (US Patent 6,183,474) discloses a suture anchoring device as disclosed in the most recent Final Rejection mailed on 08/27/2021. Bramlet is silent to wherein the extension portion is prevented from extending through the at least one relief slot, as well as the head portion of the anchor defining the distalmost end of the suture anchoring device. The prior art of Ticker (US Patent 10,149,751) similarly discloses a suture anchoring system (Figures 1-17A) comprising a radially expandable implant body 410, at least one relief slot 420, an interference portion 432, an anchor 700 having a head portion 714 and an extension portion 720, and a plug 1100. However, Ticker is silent to comprising both an extension bore space within the extension portion, and a slot configured to receive the interference portion of the implant body. Ticker only discloses a slot as cited in column 9 lines 15-20, but does not disclose an extension bore space. The claimed invention comprises multiple elements arranged together configured for a specific purpose for suture anchoring, and therefore a combination to be made would result in improper hindsight reasoning. For these reasons, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/12/2021